OPINION — AG — ** PROFESSIONAL CORPORATIONS — SCHOOL BOARD — COLLECTIVE BARGAINING ** PROFESSIONAL ORGANIZATIONS REPRESENTATING PROFESSIONAL EDUCATORS IN EMPLOYER EMPLOYEE NEGOTIATIONS WITH LOCAL SCHOOL BOARDS, UNDER 70 O.S. 509.1 [70-509.1] ET SEQ., AS AMENDED, ARE 'NOT' PROHIBITED FROM DESIGNATING PERSONS NOT EMPLOYEES OF THE SCHOOL DISTRICT TO ACT AS NEGOTIATORS, CONSULTANTS, OR MEMBERS OF A TEAM INVOLVED IN THE COLLECTIVE BARGAINING NEGOTIATIONS. THOSE PROFESSIONAL ORGANIZATIONS IN SCHOOL DISTRICTS OVER THIRTY FIVE THOUSAND IN AVERAGE DAILY ATTENDANCE AND THOSE WITH LESS ATTENDANCE MAY DESIGNATE NEGOTIATORS IN LIKE MANNER. (TEACHER UNIONS, SCHOOLS, SALARY, BENEFITS, CONTRACTS) CITE: 70 O.S. 509.1 [70-509.1], 70 O.S. 509.2 [70-509.2], 70 O.S. 509.3 [70-509.3] (GUY L. HURST)